Name: Commission Regulation (EC) No 2391/95 of 11 October 1995 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the arable support system for producers
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy;  farming systems
 Date Published: nan

 Avis juridique important|31995R2391Commission Regulation (EC) No 2391/95 of 11 October 1995 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the arable support system for producers Official Journal L 244 , 12/10/1995 P. 0061 - 0062COMMISSION REGULATION (EC) No 2391/95 of 11 October 1995 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the arable support system for producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EC) No 1098/94 (3), as last amended by Regulation (EC) No 2146/94 (4), lays down the regional base areas applicable under the support system for producers of certain arable crops; whereas, in Germany, a change in the borders between the Laender Berlin and Brandenburg has taken place; whereas the base area in the Laender in question should therefore be adjusted; Whereas, following an application from France, new base areas should be fixed in accordance with their regionalization plan, without thereby altering the relevant total base area; Whereas following the accession of Austria, Finland and Sweden, and the immediate implementation of the arable support system in these new Member States, it is necessary to fix areas in accordance with the criteria set out in Regulation (EEC) No 1765/92; Whereas it is therefore necessary to amend Regulation (EC) No 1098/94; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1098/94: 1. the figures relating to the regions indicated in the sector headed 'Germany` shall be replaced by the figures in Annex I to this Regulation; 2. the figures under the sector headed 'France` shall be replaced by the figures in Annex II to this Regulation; 3. the information in Annex III to this Regulation shall be inserted after the section headed 'Netherlands`; and 4. the information in Annex IV to this Regulation shall be inserted after the sector headed 'Portugal`. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I >TABLE> ANNEX II >TABLE> ANNEX III >TABLE> ANNEX IV >TABLE>